Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142688                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  GEICO INDEMNITY COMPANY,                                                                                Brian K. Zahra,
            Plaintiff/Counter-Defendant-                                                                             Justices
            Appellant,
  v                                                                SC: 142688
                                                                   COA: 288418
                                                                   Oakland CC: 2006-073586-NF
  BELINDA GOLDSTEIN,
           Defendant/Counter-Plaintiff/Third-
           Party Plaintiff-Appellee,
  and
  DANIEL LEON,
           Defendant/Counter-Plaintiff-
           Appellee,
  v
  FARMERS INSURANCE EXCHANGE,
             Third-Party Defendant/Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the January 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2011                        _________________________________________
           p0516                                                              Clerk